DETAILED ACTION
The papers submitted on 17 August 2022, amending withdrawn claim 70, and claims 81-83, 90, adding claims 91-93, and canceling claim 87, are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 82-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 83 recites the broad recitation “at least 5ºC above the glass transition temperature”, and the claim depends on claim 82 which recites “from 2.5ºC to less than 45ºC above the glass transition temperature” which is the narrower statement of the range/limitation. In addition claim 82 is indefinite because it is unclear what the upper bound “less than 45ºC” encompasses. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 81-90 are rejected under 35 U.S.C. 103 as being unpatentable over Prades et al. (US 2016/0326353 A1) in view of McCarthy et al. (US 2006/0255049 A1).
Regarding claim 81, Prades discloses the claimed composition including at least 80 wt% of a multimodal high density polyethylene (abstract), which overlaps the claimed range of 70-97.5 wt% of a semi-crystalline polyolefin polymer composition comprising polymers selected from polyethylene polymers and polypropylene polymers (MPEP § 2144.05), and 1-14 wt% cyclic olefin copolymer (abstract), which overlaps the claimed 2.5-30 wt% of an alicyclic polyolefin (MPEP § 2144.05). Prades further discloses the COC polymer has a glass transition temperature (Tg) of at least 65º C (¶ 43) and the composition may be injection molded (¶¶ 1+, 113+)
Prades does not appear to expressly disclose injection blow molding with the composition.
However, McCarthy discloses a conventional injection stretch blow molding process (title/abstract) which includes pre-heating injection molded preforms at temperatures of 190-240º F. (88-115º C.) and heat setting temperatures of 200-350º F. (93-177º C.) (¶¶ 23, 59) with axial stretch ratios of 1.5 to 7 and blow-up ratios of 3 to 14 (¶¶ 13, 22, 60), which overlap the claimed ranges of (i) below the melting temperature of the polyolefin polymer composition and (ii) above the glass transition temperature of the alicyclic polyolefin composition (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the composition of Prades in the ISBM process of McCarthy, in order to obtain the desired properties of the Prades composition in a conventional process with expected results. 
Regarding claim 82, McCarthy suggests the blow-molding temperature is from 2.5-45° C. above the glass transition temperature of the alicyclic polyolefin composition (¶¶ 23, 59, MPEP § 2144.05).
Regarding claim 83, McCarthy suggests the blow-molding temperature is at least 5° C. above the glass transition temperature of the alicyclic polyolefin composition (¶¶ 23, 59, MPEP § 2144.05).
Regarding claim 84-85, Prades discloses multi-modal HDPE (abstract, ¶¶ 51, 76).
Regarding claim 86, Prades discloses an amorphous alicyclic polyolefin composition (¶ 8).
Regarding claim 88-89, Prades discloses the COC polymer is preferably ethylene-norbornene copolymer (¶¶ 7+, 39).
Regarding claim 90, Prades discloses composition includes 1-14 wt% cyclic olefin copolymer (abstract), and the COC is preferably ethylene-norbornene copolymer (¶¶ 7+, 39) which overlaps the claimed 10-20 wt% of an norbornene/ethylene copolymer (MPEP § 2144.05).
Regarding claim 92, McCarthy suggests pre-heating injection molded preforms at temperatures of 190-240º F. (88-115º C.) and heat setting temperatures of 200-350º F. (93-177º C.) (¶¶ 23, 59), which overlap the claimed ranges of 115-140º C. (MPEP § 2144.05).
Regarding claim 93, the combined teachings of Prades and McCarthy are substantially identical to the claimed process. Therefore, the skilled artisan would expect that the container exhibits a wall thickness standard deviation of less than 50% as compared to a standard deviation in wall thickness of a like container formed under the same conditions from an identical preform formed of the semi-crystalline polyolefin polymer composition only.
Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive. As previously discussed, Applicant contends that the combined teachings of Prades and McCarthy fail to teach or suggest injection stretch blow-molding with the composition as claimed. Specifically, Applicant contends that Prades does not discuss injection stretch blow-molding, and that McCarthy does not discloses the claimed composition. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular Prades demonstrate that the claimed composition is known for injection molding and McCarthy discloses conventional processing for injection blow molding, which when combined would render the instant claims prima facie obvious. The skilled artisan would recognize that such references are both in the field of applicant’s endeavor or, if not, then are reasonably pertinent to the particular problem with which the applicant is concerned. Therefore they may be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Further, the Declaration does not overcome the prima facie case for obvious and does not demonstrate unexpected results. Declarants discusses that, “among the dramatic effects seen are unexpected increases in processing window and uniformity of material distribution[.]” However these features are not commensurate in scope with the claims and would not be unexpected to the skilled artisan. The instant claims do not recite limitations about the processing window or uniformity but merely a range of Blow-Up Ratios. Further, the Declaration general repeats the features discussed in the instant specification without providing additional evidence of unexpected results. The Examiner does not consider the claimed composition to be novel, as evidenced by the disclosure of Prades, and therefore features of such a composition would not themselves be unexpected. 
Additionally, the Examiner points to the following references to demonstrate that COC/PE or PP blends are used for injection-stretch blow-molding (ISBM):
Prades et al. 
ES 2621732 T3
Schmitz et al. 
WO 2011/131322 A1
Lamonte et al. 
CYCLIC OLEFIN COPOLYMERS
Taglialatela et al. 
Modulation of Barrier Properties of Monolayer Films from Blends of Polyethylene with Ethylene-co-Norbornene
Keum et al. 
Probing Flow-Induced Precursor Structures in Blown Polyethylene Films by Synchrotron X-rays during Constrained Melting
Shamsoddini‑Zarch et al. 
Effects of different molecular architectures in terms of comonomer content and composition distribution on the miscibility of cyclic olefin copolymer/polyolefin (COC/POE and COC/LLDPEB) blends
Trombley 
Cyclic olefifin copolymer: An Alternative plastic film for pharmaceutical blister packages
Durmus et al. 
Investigation of morphological, rheological, and mechanical properties of cyclic olefin copolymer/poly(ethylene-co-vinyl acetate) blend films
Simon et al. 
OXYGEN AND WATER VAPOR PERMEABILITY AND REQUIRED LAYER THICKNESS FOR BARRIER PACKAGING


Although the above references are not applied against the claims directly they demonstrate that similar compositions of polyethylene and polypropylene fortified with an alicyclic resin are known to be injection-stretch blow molded. In contrast with Applicants purported discovery.
	

Allowable Subject Matter
Claim 91 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  The closest prior art to Prades et al. (US 2016/0326353 A1) explicitly precludes COC content greater than 14 wt %; suggesting that “the homogeneity of the blend is compromised and we observe a reduction in toughness.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742